 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 RICHARD IDEN,                                            Case No. 3:20-cv-00109-APG-WGC
                           Plaintiff,
 4
            v.                                              ORDER
 5
     T. HANF, et al.,
 6
                           Defendants.
 7

 8

 9           Plaintiff Richard Iden is an inmate in the custody of the Nevada Department of

10 Corrections (NDOC). On February 18, 2020, Iden filed a “notice” of a civil rights complaint.

11 ECF No. 1-1. On February 20, 2020, Magistrate Judge Cobb ordered Iden to file a complaint

12 within 45 days. ECF No. 3 at 2. The 45-day period has now expired, and Iden has not filed a

13 complaint.

14           District courts have the inherent power to control their dockets and “[i]n the exercise of

15 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

16 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

17 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

18 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

19 54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

20 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order

21 requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

22 (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

23 apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
 1 dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424

 2 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with local

 3 rules).

 4           In determining whether to dismiss an action for failure to obey a court order, the court

 5 must consider several factors: (1) the public’s interest in expeditious resolution of litigation;

 6 (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the

 7 public policy favoring disposition of cases on their merits; and (5) the availability of less drastic

 8 alternatives. See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d

 9 at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10           Here, the first two factors (the public’s interest in expeditiously resolving this litigation

11 and my interest in managing the docket) weigh in favor of dismissal. The third factor (risk of

12 prejudice to the defendants) also weighs in favor of dismissal because a presumption of injury

13 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

14 prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth

15 factor (public policy favoring disposition of cases on their merits) is greatly outweighed by the

16 factors in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

17 failure to obey the court’s order will result in dismissal satisfies the “consideration of

18 alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

19 779 F.2d at 1424. Judge Cobb’s order expressly stated: “IT IS FURTHER ORDERED that if

20 Plaintiff does not timely comply with this order, dismissal of this action may result.” ECF No. 3

21 at 2. Thus, Iden had adequate warning that dismissal would result if he did not comply with

22 Judge Cobb’s order.

23



                                                        2
 1         I THEREFORE ORDER that this action is dismissed without prejudice based on plaintiff

 2 Richard Iden’s failure to file a complaint with this court in compliance with Magistrate Judge

 3 Cobb’s order dated February 20, 2020.

 4         I FURTHER ORDER the Clerk of Court to close the case and enter judgment

 5 accordingly.

 6         Dated: April 14, 2020.
                                                        ________________________________
 7                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   3
